Title: From George Washington to Gouverneur Morris, 1 September 1793
From: Washington, George
To: Morris, Gouverneur


          
            Dear sir,
            Philadelphia Septr 1st 1793
          
          This letter will be presented to you by Mr Lear, whom I beg leave (if he should go to
            France) to recommend to your civilities. He is a person
            who possesses my entire friendship & confidence; and will not be found unworthy of
            your acquaintance, as he will have it in his power to give you an acct, which you may
            rely on, of the true Situation of things in this Country.
          Mercantile pursuits have induced him to leave my family; by these he is carried to
            Europe for a short stay, only. I shall not repeat to you
            the sincere esteem & regard with which I am Dear Sir Your sincere friend and affecte
            Servt
          
            Go: Washington
          
        